DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1, 3, 11, and 13 objected to because of the following informalities:  The claims recite acronyms which were not previously define in the claim language. It is recommended to the applicant to define such acronyms in the claim. (i.e.  URL in claims 1 and 11, ID in claims 3 and 13, and UI in claim 11).  Appropriate correction is required.
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination does not expressly disclose wherein the processor is further configured to cause the external service to execute the authorization code flow at a time when the authorization code flow is requested from the front-end application using the authorization code flow start URL of the back-end application or wherein the processor is further configured to acquire the access token from the external service via the back-end application using the secret ID of the back-end application when the authorization code is received.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doshi (US 9,338,007B1) in view of Sakurai (US 2018/0351958A1).
Regarding claim 1 and 11, Doshi discloses  a method for controlling an information processing apparatus, the information processing apparatus comprising: 
a communication interface configured to communicate with an external service including an authorization code flow and a memory configured to store a front-end application comprising a user interface (UI) and a back-end application without a UI and registered in the external service [column 3 lines 12-27, column 12 lines 14-64, column 13 lines 18-22];
Please note that in this example the prior art discloses that a native application communicates with a server system (comprising a server application) in order to allow the user/application to authenticate to the system without the 
a processor configured to: cause the external service to execute the authorization code flow based on information relating to the back-end application in response to a request from the front-end application column 4 lines 29-51];
Please note that in this example an authorization code can be utilized to gain access to provider services. 
 a processor configured to: receive an authorization code from the external service, cause the front-end application to redirect the authorization code flow and acquire an access token from the external service by the back-end application using the authorization code [column 10 lines 50-67, column 4 lines 52-63];
Please note that in this example the authorization code can be exchanged for an access token. 
However, Doshi does not expressly disclose but Sakurai discloses:
Using a URL previously associated with the back-end application on the external service [0006];
Please note that in this example the redirect URL may be associated with the client tenant. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Doshi by associating the URL, for the purpose of linking the URL with the service provider, based upon Sakurai, see for example [0006].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 2 and 12, Doshi and Sakurai disclose all the limitations of claims 1 and 11. Doshi further discloses wherein the processor is configured to cause the external service to execute the authorization code flow based on information received from the back-end application [column 4 lines 31-51]. 
Please note that in this example after the authorization code is received the access token can be exchanged for it. 
Regarding claim 3 and 13, Doshi and Sakurai disclose all the limitations of claims 1 and 11. Doshi further discloses wherein the back-end application includes information includes an authorization code flow start URL and a secret ID of the external service  [column 5 line 59-67,  column 6 lines 1-14].
Please note that in this example a unique ID may be utilized with the redirect URL. 
Regarding claim 6 and 16, Doshi and Sakurai disclose all the limitations of claims 1 and 11. Doshi further discloses wherein the request is a function execution request configured to cause the back-end application to transmit the access token and the function execution request to the external service when executed by the processor [column 6 lines 1-14].
Please note that in this example the response includes the token. 
Regarding claim 7 and 17, Doshi and Sakurai disclose all the limitations of claims 1 and 11. Doshi does not disclose but Sakurai discloses wherein the processor is further configured to: store a session state before start of the authorization code flow, and cause the front-end application to redirect an authorization code flow start URL based on the stored session state after completion of the authorization code flow [0006, 0064, 0090].
Please note that in this example status creation information may be generated and stored. 
The  motivation to combine is the same as disclosed in point (10). 
Regarding claim 8 and 18, Doshi and Sakurai disclose all the limitations of claims 1 and 11. Doshi further discloses wherein the back-end application is configured to communicate with a plurality of external services and store an authorization code flow start URL and a client secret ID for each of the plurality of external services [column 5 lines 4-32, column 3 lines 34-67]. 
Please note that in this example the client information can be kept secure. 
Regarding claim 9 and 19 Doshi and Sakurai disclose all the limitations of claims 1 and 11. Doshi further discloses wherein the processor is further configured to: determine whether the request includes the authorization code, and responsive to the determining the request does not include the authorization code, cause the external service to execute the authorization code flow [column 4 lines 42-51].
Please note that in this example the request may not require a code, and just go through authorization with a generated token.
Regarding claim 10 and 20, Doshi and Sakurai disclose all the limitations of claims 1 and 11. Doshi further discloses wherein the memory is further configured to store an application framework configured to generate an authorization code flow start preparation URL [column 3 lines 34-67].
Please note that secure routing may be implemented for a redirection flow. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelts et al  (US 2017/0094514A1) discloses retrieving, by using the mobile device, a multi-dimensional symbol being displayed on a display device different from the mobile computing device, the multi-dimensional symbol encoding authentication actions for the mobile computing device to perform such that an identity of a user from the mobile device is verified; decoding data in the multi-dimensional symbol to retrieve information encoding the authentication actions; performing the authentication actions as encoded in the multi-dimensional symbol such that the identity of the user is verified; in response to having the identity of the user verified, causing the user to obtain access to the otherwise restricted resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/
Primary Examiner, Art Unit 2436